DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Preliminary Amendment
This action is responsive to a preliminary amendment filed on 29 September 2020. Claims 1-3 are pending in the application and claims 4-7 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the parenthetical statement “(transmission beam, precoder)” which renders the scope of the claims unclear. Generally parenthetical statements are not considered to be limiting to the claims and the claims will be treated as such. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “Text Proposal for source spatial relation for semi-persistent SRS”, 3GPP TSG WG1 Meeting AH 1801, Vancouver, Canada, 22nd-26th January 2018, R1-1801229, hereafter D1 iv view of MediaTek Inc., “Remaining issues and changes in RRM”, 3GPP TSG RAN WG1 Meeting #92, Athens, Greece, February 26th – March 2nd, 2018, R1-1801636, hereafter D2.

Regarding claim 1, D1 discloses a terminal apparatus comprising: 
a transmitter configured to transmit a sounding reference signal (Section 2, last bullet “the UE shall transmit the SRS resource”); and 
a receiver configured to receive a first channel state information calculation reference signal (CSI-RS) in activated resources in downlink of a first serving cell (Section 2, first bullet “activation command also contains spatial relation assumptions provided by a list of references to reference signal resources…entry in the list refers to…CSI-RS resource”; last bullet, “spatial domain transmission filter used for the reception of the periodic CSI-RS or of the semi-persistent CSI-RS”), 
wherein a first spatial domain transmission filter (transmission beam, precoder) is calculated using the first CSI-RS (Section 2, last bullet “the UE shall transmit the SRS resource with the same spatial domain transmission filter used for the reception of the periodic CSI-RS or of the semi-persistent CSI-RS”), and 
a configuration parameter for transmitting the sounding reference signal is received using the first spatial domain transmission filter (Section 2, UE receives an activation command for SRS resources according to TS 38.321 it is inherent this is a MAC CE sent over the PDSCH and it would be obvious t0 one of ordinary skill in the art that in a beamformed system as in the field of endeavor, CSI-RS signals are received on a selected beam in a serving cell that is the same beam (spatial domain TX or RX filter) as the beam that is selected for PDSCH reception).
D1 does not disclose the following; however, D2 discloses receive a first channel state information calculation reference signal (CSI-RS) in a BWP activated in downlink (Section 3.2, discussion below Proposal 6: Figure 3 and Proposal 7: UE is not required to perform measurement on CSI-RS resources outside active DL BWP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 with the technique of D2 because D2 indicates this simplifies the UE by not requiring time for the UE to do RF tuning.

Regarding claim 2, D1 in view of D2 suggest the terminal apparatus according to claim 1, wherein the configuration parameter in the first serving cell includes a configuration for activating one of one or more downlink BWPs configured (D1: a UE receives an activation command [10, TS 38.321] for SRS resource and a list of references to reference signal resources, one per element in the activated SRS resource set. Each entry in the list refers to either an SS/PBCH, NZP CSI-RS resource, or SRS resource; D2: CSI-RS resources within the active DL BWP).

Regarding claim 3, D1 discloses a base station apparatus comprising: 
a receiver configured to receive a sounding reference signal (Section 2, last bullet “the UE shall transmit the SRS resource” which is inherently sent to and received by a base station); and 
a transmitter configured to transmit a first channel state information calculation reference signal (CSI-RS) in activated resources in downlink of a first serving cell (Section 2, first bullet “activation command also contains spatial relation assumptions provided by a list of references to reference signal resources…entry in the list refers to…CSI-RS resource”; last bullet, “spatial domain transmission filter used for the reception of the periodic CSI-RS or of the semi-persistent CSI-RS” the CSI-RS is inherently transmitted by the base station), 
wherein a configuration parameter for receiving the sounding reference signal is transmitted (activation command also contains spatial relation assumptions provided by a list of references to reference signal resources…entry in the list refers to…CSI-RS resource), 
the sounding reference signal being transmitted using a spatial domain transmission filter identical to a spatial domain reception filter used to receive the first CSI-RS (higher layer parameter SRS-SpatialRelationInfo is set to 'CSI-RS', the UE shall transmit the SRS resource with the same spatial domain transmission filter used for the reception of the periodic CSI-RS or of the semi-persistent CSI-RS). 
D1 does not disclose the following; however, D2 discloses receive a first channel state information calculation reference signal (CSI-RS) in a BWP activated in downlink (Section 3.2, discussion below Proposal 6: Figure 3 and Proposal 7: UE is not required to perform measurement on CSI-RS resources outside active DL BWP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 with the technique of D2 because D2 indicates this simplifies the UE by not requiring time for the UE to do RF tuning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461